Undercofler, Presiding Justice.
Mary M. Sims appeals the judgment of the trial court entered in her divorce case. We affirm.
1. In her first enumeration of error, the wife claims the court erred in granting the divorce on the irretrievably broken ground by summary judgment. The husband filed an affidavit with his motion for summary judgment, but the wife filed no counter-affidavit. Therefore, it was not error to grant the motion. Code Ann. § 81A-156 (e); Summer-Minter & Associates, Inc. v. Giordano, 231 Ga. 601 (203 SE2d 173) (1974).
2. The trial court properly limited the scope of the evidence presented. We find no error. We need not consider the wife’s claim that the trial court erred in his charge to the jury because she failed to object at the trial, but, even so, we find no error which would require a new trial.

Judgment affirmed.


All the Justices concur.